Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7, 9-23 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 16, 18, XU et al. (US 20190261186 with foreign priority date 10/31/2016) teaches a first device comprising: 
at least one processor configured to:
determine one of a first use setting of at least one frequency resource of a plurality of frequency resources (par. 94, 103, setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, the first management unit determine requirement information of a subnet that form a network slice that is physically or logically isolated from each other based on different requirement as in par. 3); and 
a request that requests another device to determine a use setting of a resource that is not determined on a basis of a determination result by the determination unit (par. 106, 114, 117, the first management unit determine sends the requirement information of the two subnets to a corresponding second management unit).
XU et al. (US 20190281503) teaches a determination unit configured to determine one of a first use setting, or a second use setting (par. 81, 82, 85, 86, 106, 110, 125, a latency, a success rate, bandwidth, coverage, a traffic model, or the like… a maximum latency, maximum bandwidth, or the like); a request unit configured to send a request to a second device to determine one of the first use setting or the second used setting that is not determined by the at least one processor (par. 85, 86, 106, 110, 125, 126, when the requirement information of the first network resource carried in the third management request does not include instance information of the first network resource; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate). 
determine, in a case where a specific condition is satisfied, a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource (par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the RAN-Domain-O determines new allocation suggestions based on a network running status of the RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.)), and
request the second device to determine the change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource that is not determined by the at least one processor (par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the CN-Domain-O or RAN-Domain-O determines new allocation suggestions based on a network running status of the CN-Domain-O or RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.); the negotiation request including latency and call drop rate for the RAN-Domain-O or CN-Domain-O; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate).
	ADJAKPLE et al. (US 20200267753) teaches use setting of a frequency resource by a wireless communication device (par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices), pre-authorization of QoS profiles upon attachment of the UE to the network (par. 156);
	
ARNOLD et al. (US 20190132781) teaches receive infrastructure information that includes at least one of authentication information associated with a wireless communication device, wireless interface information associated with a wireless interface mounted on the wireless communication device, or antenna information associated with an antenna mounted on the wireless communication device (fig. 5, par. 90, 91, receiving layer 2 or layer 3; par. 93); wherein the determination of the second use settinq of the at least one network resource is based on the infrastructure information  (fig. 5, par. 90, 91, receiving layer 2 or layer 3; par. 93);
However, an ordinary skill in the art would not combine the references in the record to make obvious the claims, therefore, the claims are allowed.  

Regarding claims 9, 17, 19, XU ‘186 teaches a first device comprising: 
at least one processor (second management unit) configured to acquire first information indicates a first determination result of one of a first use setting of at least one frequency resource of a plurality of frequency resources (par. 94, 103, network slice indicating setting of bandwidth or frequency resource), and a second use setting of at least one network resource of a plurality of network resources by a logical network deployed on a physical network (par. 91-94, 102, 103, 106, 108, 109, a network slice that is physically or logically isolated from each other based on different requirement as in par. 3; par. 106, 115, the second management unit determine receives the requirement information of the two subnets), wherein the first information is acquired from a second device communicatively coupled with the first device (fig. 2, 4); and 
determine a use setting of a resource that is not determined via the determination result based on the acquired first information (par. 106, 114, 117, the requirement information of the two subnets to a corresponding second management unit that is not determined by the first management unit).

XU et al. (US 20190281503) teaches to acquire first information, or second information (par. 81, 82, 85, 86, 106, 110, 125, a latency, a success rate, bandwidth, coverage, a traffic model, or the like… a maximum latency, maximum bandwidth, or the like); determine one of the first use setting or the second use setting that is not determined (par. 85, 86, 106, 110, 125, 126, when the requirement information of the first network resource carried in the third management request does not include instance information of the first network resource; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate);
determine a change of one of the first use setting of the at least one frequency resource or the second use setting of the at least one network resource that is not determined via a second determination result received from the second device (par. 81, 82, 85, 86, 125, 126, After receiving the negotiation request, the CN-Domain-O or RAN-Domain-O determines new allocation suggestions based on a network running status of the CN-Domain-O or RAN-Domain-O itself, and returns the new allocation suggestions to the first management unit; based on the network running status, required send new allocation suggestion (change of one of the use setting) for requirement (a maximum latency, maximum bandwidth, or the like.); the negotiation request including latency and call drop rate for the RAN-Domain-O or CN-Domain-O; par. 115, 116, after the first management unit is a CN-Domain-O receives the requirement information includes a latency, coverage, and a call drop rate… the requirement information of the second subnet does not include call drop rate information, send a negotiation request as a latency and a call drop rate).

	ADJAKPLE et al. (US 20200267753) teaches use setting of a frequency resource by a wireless communication device (par. 109, 138, 206, allocating resources to UEs in resource block pairs corresponding to a time-frequency unit) and a use setting of a network resource to which the wireless communication device connects, for providing a wireless communication service by the wireless communication device (par. 74, 118, 121, network slice composed of a collection of logical network functions that support the communication service requirements of one or more particular use cases that are configured for a UE and where core network slices are associated with RAN network slices), pre-authorization of QoS profiles upon attachment of the UE to the network (par. 156);
	
ARNOLD et al. (US 20190132781) teaches receive infrastructure information that includes at least one of authentication information associated with a wireless communication device, wireless interface information associated with a wireless interface mounted on the wireless communication device, or antenna information associated with an antenna mounted on the wireless communication device (fig. 5, par. 90, 91, receiving layer 2 or layer 3; par. 93); wherein the determination of the second use settinq of the at least one network resource is based on the infrastructure information  (fig. 5, par. 90, 91, receiving layer 2 or layer 3; par. 93);
However, an ordinary skill in the art would not combine the references in the record to make obvious the claims, therefore, the claims are allowed.  

Claims 2-7, 10-15, 20-23 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/02/2022